DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This application is a CON of 13/609,978 (now PAT 10325318), which is a CON of 11/567,369 (now PAT 8290837), which is a DIV of 10/144,695 filed on 05/10/2002, which has PRO 60/290,713 filed on 05/14/2001. The earliest effective filing date of the present application is 05/14/2001.

Status of Claims
	Claim 1 is canceled.
	Claims 2-21 are currently pending and rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of U.S. Patent No. 10,325,318. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims 2, 13, and 18 of the present claims are just the broadened version of claim 1, 2, and 13 or the prior patent.  The dependent claims in the present application appear to be identical to the dependent claims in the prior patent.

Claim Rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below.  In the instant case, the claims are directed towards displaying data related to a financial instrument in a customized layout.  The concept is related to a fundamental economic practice of displaying financial data to user, thus the present claims fall within the Certain Method of Organizing Human Activity grouping.   The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Note that the limitations, in the instant claims, are done by the generically recited computer device.  The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Therefore, claims 2-21 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    
Step 1: The claims 2-21 are directed to a process, machine, manufacture, or composition matter.
In Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 (2014), the Supreme Court applied a two-step test for determining whether a claim recites patentable subject matter. First, we determine whether the claims at issue are directed to one or more patent-ineligible concepts, i.e., laws of nature, natural phenomenon, and abstract ideas. Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–96 (2012)). If so, we then consider whether the elements of each claim, both individually and as an ordered combination, transform the nature of the claim into a patent-eligible application to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. 
Step 2A: The claims are directed to an abstract idea.
Prong One
The present claims are directed towards displaying data related to a financial instrument in a customized layout.  The concept comprises displaying a plurality of data items in a spatial arrangement (i.e. default layout), altering a spatial position of a first subset of the plurality of data items relative to a spatial position of a second subset of the plurality of data items in response to user input (i.e. customizing display layout based on user input), receiving a user selection of a financial instrument, and displaying the first subset of data, the second subset of data, and performance data of the selected financial instrument in the user defined spatial arrangement (i.e. customized layout).  The concept is related to a fundamental economic practice of displaying financial data to user, thus the present claims fall within the Certain Method of Organizing Human Activity grouping.  Moreover, altering spatial positions for displaying data (i.e. customizing display layout) is a basic computer function.  For example, Business Wire (Business/Technology Editors, Lycos Delivers Unprecedented Personalization of Finance Data with Launch of My Lycos Investing, Business Wire, 23 May 2000) teaches:
My Lycos Investing offers the user a selection of 12 different options including 52 week hi and low, volume, daily high and low, percent change, and more, while competitive sites offer limited stock information such as the symbol's current price and point change. 
My Lycos Investing allows the user choose up to eight different indicators to comprehensively gauge performance of her portfolio including an individual investment's gain/loss and total value while other personalization sites limit the amount of stock portfolio data available. My Lycos Investing can also display the user's entire portfolio value based on current market prices.
My Lycos Investing leverages personalization features found in the core My Lycos platform including the ability to select three different page layouts, a drag and drop interface that arranges page content, and a dozen unique investing-themed color schemes to add a truly personal touch.
Business Wire teaches that Lycos’s investing platform allows user to drag and drop interface that arranges page content.  In other words, Business Wire teaches altering a spatial position of a first subset of the plurality of data items relative to a spatial position of a second subset of the plurality of data items in response to user input, and displaying the data in the user defined spatial arrangement.  Examiner also points out that under the broadest reasonable interpretation, the features in the independent claims 2, 13, and 18 read on rearranging/moving “windows” that display financial data.  Such features are built-in functions of generic computer with generic graphical user interface (e.g. Microsoft Windows, Apple OS X, Linux, etc.).  As such, the present claims are merely displaying financial data using generic computer and generic GUI.  Therefore, the present claims are directed to fundamental economic practice and fall within the Certain Method of Organizing Human Activity grouping.  The performance of the claim limitations using generic computer components (i.e. a computer comprising a processor and a memory) does not preclude the claim limitation from being in the certain methods of organizing human activity grouping.  Accordingly, this claim recites an abstract idea.
Prong Two
Independent claims 2, 13, and 18 recite a processor coupled with a memory as additional elements.  The additional elements are claimed to perform basic computer functions, such as displaying a plurality of data items in default layout, customizing display layout based on user input, receiving a user selection of a financial instrument, and displaying data in the customized layout.  As mentioned above, Business Wire teaches that Lycos’s investing platform allows user to drag and drop interface that arranges page content.  In addition, “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer according to MPEP 2106.5(d).  The independent claims 2, 13, and 18 merely implement an abstract concept of displaying financial data in a customized layout using existing graphical user interface technology in a networked computer environment.  
Dependent claims 3-12, 14-17, and 19-21 merely describe GUI features that are well-understood and conventional.  For example, claim 3 recites displaying a graph related to a user selected financial instrument, claim 4 recites saving the customized layout, claim 5 recites receiving user selection of a symbol corresponding to the financial instrument, claim 6 recites receiving a user selection of a market, etc.  The present claims do not recite limitation that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  As such, the present claims fail to integrate into a practical application.
Step 2B: The claims do not recite additional elements that amount to significantly more than the abstract idea.  
As discussed earlier, the present claims only recite a processor coupled with a memory as additional elements.  The additional elements are claimed to perform basic computer functions, such as displaying a plurality of data items in default layout, customizing display layout based on user input, receiving a user selection of a financial instrument, and displaying data in the customized layout.  As mentioned above, Business Wire teaches that Lycos’s investing platform allows user to drag and drop interface that arranges page content.  The present claims merely implement an abstract concept of displaying financial data in a customized layout using existing graphical user interface technology in a networked computer environment.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.

Claim Rejection – 35 U.S.C. 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2-21is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khemlani et al. (Pub. No.: US 2002/0049713), in view of Business Wire (Business/Technology Editors, Lycos Delivers Unprecedented Personalization of Finance Data with Launch of My Lycos Investing, Business Wire, 23 May 2000).
As per claim 2, 13, and 18, Khemlani teaches a method comprising:
generating an electronic signal for causing to be displayed at an electronic display device, by at least one processor of at least one computer in electronic communication with at least one other computer via an electronic communications network, a plurality of data items in a spatial arrangement (see at least paragraph 0030, and Fig. 2, 2a, 2aa, 2aaa);
generating an electronic signal for causing altering, at a graphical user interface of the electronic display device, a spatial position of a first subset of the plurality of data items relative to a spatial position of a second subset of the plurality of data items in response to receiving a first user input (note: this limitation is essentially allowing user to customize the layout of the GUI by altering the spatial position where the data is displayed; see paragraph 0036, “an Edit Layout button 260 clicking on which allows the user to access a feature in the present invention for positioning of the selected modules on portal web page”; also see paragraph 0078-0079, Fig. 2, and Fig. 6, user may edit the layout/spatial position of the data display);
receiving, by the at least one processor, electronic data representing a user selection of a financial instrument, wherein the user selection of the financial instrument occurs in a financial instrument listings window (see paragraph 0033, 0039, 0085, 0095-0096, Fig. 2a, 2aa, 2aaa; user may add a ticker symbol of a financial instrument to a watch list, which generates performance data for the selected instruments);
generating an electronic signal for causing to be displayed at the electronic display device, by the at least one processor, the first subset of the plurality of data items and the second subset of the plurality of data items in response to receiving the user selection, wherein the first subset is displayed in the altered spatial position, and wherein the first and second subsets are caused to be displayed in a data window that is displayed concurrently with the financial instrument listings window (see at least paragraph 0030 and Fig. 2, 2a, 2aa, 2aaa, 2ab, 2i); and
generating an electronic signal for causing to be displayed at the electronic display device, by the at least one processor, data values of the plurality of data items in response to receiving the user selection, wherein the data values indicate performance of the selected financial instrument (see at least paragraph 0030 and Fig. 2, 2a, 2aa, 2aaa, 2ab).
To support the argument that providing custom layout for inspecting financial instrument performance was known prior to the present invention, Examiner cites Business Wire.
Business Wire teaches:
My Lycos Investing offers the user a selection of 12 different options including 52 week hi and low, volume, daily high and low, percent change, and more, while competitive sites offer limited stock information such as the symbol's current price and point change. 
My Lycos Investing allows the user choose up to eight different indicators to comprehensively gauge performance of her portfolio including an individual investment's gain/loss and total value while other personalization sites limit the amount of stock portfolio data available. My Lycos Investing can also display the user's entire portfolio value based on current market prices.
My Lycos Investing leverages personalization features found in the core My Lycos platform including the ability to select three different page layouts, a drag and drop interface that arranges page content, and a dozen unique investing-themed color schemes to add a truly personal touch.
Business Wire teaches that Lycos’s investing platform allows user to drag and drop interface that arranges page content.  In other words, Business Wire teaches altering a spatial position of a first subset of the plurality of data items relative to a spatial position of a second subset of the plurality of data items in response to user input, and displaying the data in the user defined spatial arrangement.  
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Khemlani with teaching from Business Wire to include generating an electronic signal for causing altering, at a graphical user interface of the electronic display device, a spatial position of a first subset of the plurality of data items relative to a spatial position of a second subset of the plurality of data items in response to receiving a first user input; and generating an electronic signal for causing to be displayed at the electronic display device, by the at least one processor, the first subset of the plurality of data items and the second subset of the plurality of data items in response to receiving the user selection, wherein the first subset is displayed in the altered spatial position, and wherein the first and second subsets are caused to be displayed in a data window that is displayed concurrently with the financial instrument listings window.  The modification would have been obvious, because it is merely applying a known technique (i.e. allow user to customize layout of a GUI) to a known method (i.e. displaying performance data of financial instrument) ready to provide predictable result (i.e. allow user to quickly read and understand performance data with a familiar user defined layout). 
As per claim 3, 14 and 19, Khemlani teaches causing to be displayed, by the at least one processor, a graph in response to receiving the user selection of the financial instrument (see paragraph 0031, 0033, 0043-0044, 0048-0049, 0063, for example); and
causing to be displayed, by the at least one processor, graphics in the graph in response to receiving the user selection, wherein the graphics indicate performance of the selected financial instrument over a period of time (see paragraph 0031, 0033, 0043-0044, 0048-0049, 0063, for example).
As per claim 4, 15, and 20, Khemlani teaches causing to be displayed, by the at least one processor, the graph (see paragraph 0031, 0033, 0043-0044, 0048-0049, 0063, for example);
altering the spatial position of the graph relative to the spatial positions of the plurality of data items in response to receiving a second user input; and saving the altered spatial position of the graph, wherein: the graph is displayed in the saved altered spatial position in response to receiving the user selection (note: this limitation is essentially allowing user to customize the layout of the GUI by altering the spatial position where the data is displayed; see paragraph 0036, “an Edit Layout button 260 clicking on which allows the user to access a feature in the present invention for positioning of the selected modules on portal web page”; also see paragraph 0078- 0079, Fig. 2, and Fig. 6, user may edit the layout/spatial position of the data display; furthermore, one of ordinary skill in the art at the time of invention would know moving graph on a GUI is a built-in function in every operating system with GUI, such as Windows and Mac OS).
To support the argument that providing custom layout for inspecting financial instrument performance was known prior to the present invention, Examiner cites Business Wire.
Business Wire teaches:
My Lycos Investing offers the user a selection of 12 different options including 52 week hi and low, volume, daily high and low, percent change, and more, while competitive sites offer limited stock information such as the symbol's current price and point change. 
My Lycos Investing allows the user choose up to eight different indicators to comprehensively gauge performance of her portfolio including an individual investment's gain/loss and total value while other personalization sites limit the amount of stock portfolio data available. My Lycos Investing can also display the user's entire portfolio value based on current market prices.
My Lycos Investing leverages personalization features found in the core My Lycos platform including the ability to select three different page layouts, a drag and drop interface that arranges page content, and a dozen unique investing-themed color schemes to add a truly personal touch.
Business Wire teaches that Lycos’s investing platform allows user to drag and drop interface that arranges page content.  In other words, Business Wire teaches altering a spatial position of a first subset of the plurality of data items relative to a spatial position of a second subset of the plurality of data items in response to user input, and displaying the data in the user defined spatial arrangement.  
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Khemlani with teaching from Business Wire to include altering the spatial position of the graph relative to the spatial positions of the plurality of data items in response to receiving a second user input; and saving the altered spatial position of the graph, wherein: the graph is displayed in the saved altered spatial position in response to receiving the user selection.  The modification would have been obvious, because it is merely applying a known technique (i.e. allow user to customize layout of a GUI) to a known method (i.e. displaying performance data of financial instrument) ready to provide predictable result (i.e. allow user to quickly read and understand performance data with a familiar user defined layout). 
As per claim 5, Khemlani teaches receiving a user selection of the plurality of data items prior to displaying the plurality of data items in the spatial arrangement, wherein the user selection comprises selecting a symbol corresponding to the financial instrument from a list of symbols displayed in a column (see paragraph 0033, 0039, 0085, 0095-0096, Fig. 2a, 2aa, 2aaa; user may add a ticker symbol of a financial instrument to a watch list, which generates performance data for the selected instruments).
As per claim 6, Khemlani teaches receiving a user selection of at least one market, wherein: the first subset of the plurality of data items is only displayed in the saved altered spatial position when the selected financial instrument belongs to the at least one selected market (see Fig. 2qa “Select Financial Market(s)” above item 1206; also see paragraph 0033, 0044, and Fig. 2d).
As per claim 7, Khemlani teaches wherein the financial instrument listings window comprises: a first column listing a plurality of symbols representing respective financial instruments; and a second column listing a plurality of data values indicating performance of the respective financial instruments (see Fig. 2a and 2aa).
As per claim 8, Khemlani teaches displaying a financial instrument calculator in the data window (see Fig. 2a, 2aa, 2aaa, prior art shows PE ratio, Net Chang %, Beta, etc., these data requires financial instrument calculator; furthermore calculator is an integrated part of most common Operating System, such as Windows and Mac).
As per claim 9, Khemlani teaches receiving a user selection of a market prior to displaying the plurality of data items in the spatial arrangement (see Fig. 2qa “Select Financial Market(s)” above item 1206; also see paragraph 0033, 0044, and Fig. 2d)t.
As per claim 10, Khemlani teaches wherein the plurality of data items is selected by default in response to receiving the user selection of the market (see Fig. 2qa “Select Financial Market(s)” above item 1206; also see paragraph 0033, 0044, and Fig. 2d).
As per claim 11, 16, and 21, Khemlani teaches wherein the plurality of data items is selected by a user from a list of data items relating to performance of financial instruments in the selected market, further comprising: receiving, by the at least one processor, a user selection of a different financial instrument; causing to be displayed, by the at least one processor, the first subset of the plurality of data items and the second subset of the plurality of data items in response to receiving the user selection of the different financial instrument, wherein the first subset is displayed in the altered spatial position; and causing to be displayed, by the at least one processor, values of the plurality of data items in response to receiving the user selection of the different financial instrument, wherein the data values indicate performance of the selected different financial instrument (see paragraph 0033, 0039, 0085, 0095-0096, Fig. 2a, 2aa, 2aaa).
As per claim 12, Khemlani teaches wherein availability of at least one data item on the list of data items varies with the selected market (note: this is not a feature, but rather just a shortcoming nature of the present invention; see paragraph 0003 and 0061, financial information availability varies).
As per claim 17, Khemlani teaches wherein the instructions are further configured to cause the at least one processor to:
receive a user selection of at least one market, wherein the first subset of the plurality of data items is only displayed in the saved altered spatial position when the selected financial instrument belongs to the at least one selected market (see Fig. 2qa “Select Financial Market(s)” above item 1206; also see paragraph 0033, 0044, and Fig. 2d), and
wherein the user selection comprises selecting a symbol corresponding to the financial instrument from a list of symbols displayed in a column (see Fig. 2a, 2aa, and 2aaa).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441.  The examiner can normally be reached on 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
APR-2021